PER CURIAM.
On the twenty-fifth day of September, 1917, Margaret E. Wilson, plaintiff and appellee, recovered a judgment against Head Hotel Company, a corporation, and A. J. Head, defendants and appellants, for the sum of $433, and costs.
On the first day of November, 1917, an appeal to this court was perfected, and, on the sixth day of November, 1917, the superior court granted appellants 60 days’ additional time in which to file the reporter’s transcript of the testimony, since which time no action has been taken by appellants to prosecute their appeal to effect.
The appellee now moves this court to dismiss as for a frivolous appeal, and accompanies the motion to dismiss with the certificate of the clerk of the superior court reciting these facts. The motion to dismiss said appeal is not opposed. It appearing that the appeal has been taken solely for delay on the authority of Willis v. Ivy, 16 Ariz. 120, 141 Pac. 570, Nienstedt v. Dorrington, 16 Ariz. 121, 141 Pac. 569, Baca v. Noyes-Norman Shoe Co., 18 Ariz. 386, 161 Pac. 884, and Mounce v. Garrett ante, p. 304, 169 Pac. 458, it is ordered that said appeal be docketed in this court and the same dismissed. *567It is further ordered that the sum of $43, being an amount not exceeding 10 per cent of the judgment appealed from, be, and the same hereby is, awarded the appellee as damages for a frivolous appeal. Appellee recovers the costs in this court.